Citation Nr: 1218219	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  07-18 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right foot condition.

2.  Entitlement to service connection for a right leg condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Louisville, Kentucky.

In November 2010, the Board remanded the Veteran's claim for further development.  Such development has been completed and is associated with the claims file, and these matters are returned to the Board for further review.

The issue of entitlement to service connection for a right foot scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  See Statement, August 2008; DRO Hearing Transcript at 2.


FINDINGS OF FACT

1.  The Veteran is not shown by the most probative evidence of record to have a right foot condition that is etiologically related to a disease, injury, or event in service.

2.  The Veteran is not shown by the most probative evidence of record to have a right leg condition that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for a right foot condition is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Service connection for a right leg condition is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection for a right foot condition and a right leg condition, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated in November 2004 and October 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The notice letters informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  With regard to the timeliness of the latter notice, the Board notes that the Veteran's claim was readjudicated by way of a March 2012 Supplemental Statement of the Case (SSOC), such that any issue as to the timeliness of the notice is moot.

Because the Veteran's claims are denied herein as explained in detail below, the Board finds that whether the Veteran received notice of how VA assigns disability ratings and effective dates is moot.  See Dingess, supra. 

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  There are no outstanding records that the Veteran has identified for VA to obtain.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In November 2010, the Board remanded the Veteran's claims so that he could be afforded a new VA examination relating to his claims.  Pursuant to the Board's remand directives, the Veteran was provided with a new December 2010 VA examination.  The examiner reviewed the claims file, interviewed the Veteran, examined him, provided a thorough rationale for all conclusions provided, and answered all of the questions posed by the Board.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from June 1966 to June 1969.  He claims that has right leg and right foot conditions as a result of service.  Specifically, he asserts that in September 1967, he was cutting an eight to ten foot long jack or shock cylinder that exploded and injured his right leg and foot.  He asserts that he incurred cuts, bruises, and experienced severe pain in his right leg and foot, and that he was placed on bed rest for four to five weeks and could not walk well, and that he was provided with a brace (but by then it had improved enough that he did not wear it).  He further asserts that he has been treated arthritic conditions of his right leg and foot since 1996 due to the in-service explosion injury.  See Statement, August 2008.

At the outset, the Board also notes that the Veteran filed a separate claim for service connection for right knee degenerative joint disease (DJD), which claim was separately denied by way of an unappealed September 2006 rating decision.

The Veteran was provided with a VA examination most recently in December 2010.  The examiner recorded diagnoses of right quadriceps muscle injury and, with regard to the right ankle, decreased range of motion.  Bilateral heel spurs were also shown on x-rays of the Veteran's feet.  Therefore, the Board finds that the Veteran has a current right leg condition and a right foot condition.

The Board will now address whether the Veteran's right leg and right foot conditions are related to service. 

September 1967 service treatment records reflect that the Veteran reported that he was welding when a "pipe blew up," and that he presented to the dispensary with right foot pain, a contusion on his right lower leg, and multiple superficial cuts on his left hand.  X-rays of the Veteran's right leg and foot, however, were noted as negative, and "no fracture or other osseous abnormality" was noted on the radiological report.  The Veteran was dispensed a bandage and ice for his right leg.  Ten days later, a September 28, 1967 service treatment record reflects that the Veteran continued to report experiencing pain in the ball of right foot, but that new x-rays as well as those taken 10 days prior were both negative for any fracture.  He was provided with crutches for two days and an arch support was ordered, as well as two days of quarters.  A few days later, a subsequent service treatment record (apparently mistakenly dated September 31, 1967) reflects that the Veteran's right foot symptoms persisted despite non-weight bearing.  It was noted again that the prior two x-rays were negative for any fractures, and that metatarsal supports would be sent to him.  A few days later, an October 1967 record reflects that the Veteran was re-called to receive his arch supports.  No other right leg or foot complaints are noted in the service treatment records except for one prior June 1966 record that reflects the Veteran had abrasions on his left knee and right thigh that were cleaned.  A May 1969 separation examination report and report of medical history are silent as to any complaints of right leg or foot problems.

The Board notes that the Veteran is service-connected for a neck scar relating to another explosion that apparently occurred in 1969, and the Veteran has explained that his right leg and foot conditions claimed herein relate only to the prior, September 1967 explosion.  See Service Treatment Record, March 1969 (checking neck sutures); Notice of Disagreement, February 2006.

Post-service, a July 2001 disability evaluation report (relating to a claim for disability income with the Social Security Administration) reflects that the Veteran complained of a history of low back pain for more than 10 years that radiated in a nonspecific pattern into both legs (in that regard, the Veteran apparently injured his back in 1977, see private psychological report, July 2002).  He reported that he was unable to walk for 10 to 15 minutes.  It was noted that the Veteran was unemployed but formerly worked as a laborer in construction.  Physical examination of his extremities, however, revealed no evidence of muscle asymmetry, and range of motion measurements were taken and the Veteran was noted as having full range of motion in his hips, knees, and ankles.  Lower extremity motor strength was graded as 5/5.  His gait was noted as normal.  He was able to squat.  Neurological evaluation revealed that cranial nerves II through XII were intact, and it was noted that there were no focal, motor, or sensory deficits.  A diagnosis of musculoskeletal low back pain without evidence of radiculopathy was recorded.  

A subsequent November 2002 SSA decision notes the Veteran complained of back and leg pain as a result of a 1977 injury for which he was "laid up" for six months.  The Veteran reported that he was taking medication for his leg pain.  In its decision, SSA appears to have called into question the Veteran's credibility regarding his complaints of back and leg pain, noting that he continued to do heavy work as a laborer until 2000, and a residual functional capacity to lift 50 pounds occasionally was noted (albeit he was found to be disabled regardless due to mental health conditions and borderline IQ).

A December 2004 private orthopedic evaluation report prepared by Dr. D.S. reflects that the Veteran reported that when the cylinder blew up in service, it injured his right knee (for which service connection was separately denied in September 2006), back, and neck, but no mention is made in the report subjective complaints or objective findings relating any other right leg problems or any right foot condition, and the Board notes that diagnoses including right knee DJD, osteoarthritis, and sprain and strain of unspecified site of knee and leg were recorded.

Subsequently, an October 2006 bone scan report reflects findings suggestive of degenerative changes in multiple joints, including the Veteran's mid-feet.  An April 2008 VA treatment record reflects that the Veteran complained of right leg pain and that a diagnosis of arthralgia was recorded.  The Board notes that there are no other relevant post-service VA or private treatment records in the claims file, which include VA treatment records dating back to 1999, as well as a December 2004 private orthopedic evaluation report.

The Board acknowledges that certain VA treatment records reflect that the Veteran complained of foot and leg cramps or "night cramps," for which quinine was prescribed, and subsequent VA treatment records dated shortly thereafter noting leg problems that clearly relate to the then recent complaints of leg and foot cramping.  See, e.g., VA Treatment Records, June 2001, March 2002, November 2002.  The Board notes that there is no indication in these records or by the Veteran that there is any relationship between his in-service right leg and foot injuries and these post-service leg and foot cramps.  In addition, the Board acknowledges that in his August 2008 statement, the Veteran asserted that he currently has right leg and right foot arthritis, and in that regard, the Board also acknowledges some notations in the VA treatment records of arthritis or osteoarthritis.  See, e.g., VA Treatment Records, April 2004 and November 2005.  The Board notes however, that these records clearly relate to complaints of left wrist and bilateral shoulder problems, and findings of left wrist and bilateral shoulder DJD, and no mention is made in these records of any right leg or right foot problems.

The Veteran was provided with VA examinations in May 2005 and December 2010.  The May 2005 VA examination report reflects that the examiner noted a history of the Veteran injuring his right knee, ankle, and foot in an explosion in Korea in September 1967 from cutting up a cylinder, and that the service treatment records reflect that he was followed for the injury until October 1967, but that later service treatment records and the Veteran's separation examination report were silent as to any complaints or treatment for any right foot or ankle condition.  The examiner further noted that records in the claims file reflect that the Veteran reported a history of treatment for his right foot and ankle dating back to 1996, and he reported to the examiner that he resumed treatment in 2000.  The Veteran reported that he was currently taking Motrin for treatment, and that he was able to walk for 1/4 mile and stand for 15-30 minutes.  He reported right ankle symptoms of pain, painful motion but no limitation of motion, instability, tenderness, swelling, redness, stiffness, and heat.  He also reported right foot symptoms of pain, heat, fatigability, and lack of endurance.  He reported that weekly flare-ups lasted 1-2 days and were severe, and he would do nothing but rest.  Physical examination revealed no effusion, fatigability, instability, muscle atrophy, painful motion, redness, spasm, tenderness, heat, or weakness.  The Veteran's gait was noted as normal, no evidence of abnormal weight bearing was noted, as well as no deformity or structural abnormality of the foot.  Right ankle dorsiflexion was noted to 20 degrees, and plantar flexion to 45 degrees, with no additional limitation of motion with repetitive use.  No evidence of malunion or nonunion of tarsal or metatarsal joints was noted, as well as the fact that there were no other significant physical findings on examination.  A radiological report reflects an impression of no significant or focal bony abnormality was identified.  The examiner opined that no diagnosis was made because there were no objective findings leading to a right foot diagnosis.  The examiner noted again that the Veteran's service treatment records reflect no treatment or complaints from October 1967 until the time of his discharge, there was no complaint made at the time of discharge, that the Veteran made no complaints to Dr. S. in December 2004 during that orthopedic evaluation, that there was also no evidence of any diagnosis of right ankle or foot pain in the Veteran's VA treatment records, and there were no findings of any right foot or ankle problem on this examination.

The December 2010 VA examination report reflects the Veteran's reported history of sustaining contusions to his right thigh and lacerations on his right foot due to an explosion in September 1967.  The Veteran reported that he was placed on limited duty for one month, and that he later complained of ankle pain and was provided with a brace, but by the time he received it, his symptoms improved and he never wore the brace.  The Veteran denied any subsequent right thigh or foot/ankle problems until 1995 when he began to feel pain in the dorsum and sole of his right foot, which pain he reported was worse with walking.  He also reported experiencing right thigh pain (upper lateral quadrant) with any activity.  The examiner noted the Veteran's history of being diagnosed with prostate cancer in 2006 and having a bone scan that reflected a finding of a right pelvic fracture, but that the Veteran, when asked about it, denied any such fracture.  The examiner noted that he Veteran worked as a coal miner, then later ran an excavation company, until 2000.

With regard to the Veteran's right foot, he reported symptoms of pain in the sole of his foot and stiffness, and that he was unable to stand for more than a few minutes or walk more than 1/4 mile.  Physical examination of the Veteran's right foot revealed no evidence of swelling, tenderness, instability, weakness, or abnormal weight bearing.  Objective evidence of painful dorsiflexion was noted.  No skin abnormality was noted.  The examiner noted that the Veteran limps, but that he reported that he was limping due to right thigh pain in the medial and upper outer thigh area.  X-rays revealed calcaneal spurs (heel spurs) bilaterally.  A diagnosis of right plantar fasciitis was recorded.  

With regard to the Veteran's right ankle, he reported symptoms of pain and stiffness.  No constitutional symptoms of arthritis were noted.  Physical examination revealed an antalgic gait, no evidence of abnormal weight bearing, and no inflammatory arthritis.  Tenderness with forced dorsiflexion was noted.  Range of motion was noted as right dorsiflexion to five degrees, and plantar flexion to 45 degrees, and no additional limitation with repetitive motion was noted.  It was further noted that there was no objective evidence of pain with motion.  A diagnosis of decreased range of motion, right ankle, was recorded.  

With regard to the Veteran's right leg, the Veteran reported symptoms of pain in the upper midline and upper lateral thigh that increased with any motion.  The Veteran denied any right hip, right knee, or right calf pain, although the examiner noted that the Veteran reported to the prior May 2005 examiner that he had calf pain but did not complain of thigh pain.  In this regard, the examiner also noted that x-rays revealed mild narrowing in the right hip joint and in the medial compartment of the right knee.  A diagnosis of right quadriceps muscle injury was recorded.  

The examiner opined that the Veteran's right quadriceps muscle injury has "nothing to do" with his in-service injury, and that his current right leg and right foot conditions were not caused by or a result of his service.  The examiner reasoned that the symptoms that the Veteran described to the examiner were different than those in past records.  The examiner went on to explicitly opine further that the Veteran "has not been honest with his history."  The examiner noted that the Veteran complained of right thigh pain, which he never complained of before, yet he denied right knee pain, which was one of his complaints at the last VA examination.  The examiner also noted that the Veteran stated to the examiner that he never had any symptoms in his right leg or right foot until 1995, at which point he had been a coal miner for 19 years and self-employed for 2 more years.  The examiner further noted the medical evidence of a history of a right pelvic fracture that the Veteran denied.  Finally, the examiner noted that the Veteran did not have any complaints of right foot pain at separation.

The Board finds the opinion of the December 2010 VA examiner to be the most probative evidence of record with regard to whether the Veteran has a right leg or right foot condition related to service.  The examiner elicited a history from the Veteran, examined him, reviewed the claims file, and provided thorough reasoning for their conclusions.  Furthermore, there is no medical opinion of record that contradicts the opinion provided by the VA examiner on the likelihood of a relationship between his in-service injury and his current complaints.

The Board acknowledges all of the lay statements made by the Veteran, including but not limited to his statement that he has arthritis in his right leg and right foot, that he has been taking medication for treatment since 1996, and that his treatment was from the VA medical center and Dr. D.S.  See Statement, August 2008.  The Board, however, finds the Veteran's statements to be not credible in light of several inconsistent histories shown in the claims file.  In addition to all of the inconsistencies noted by the December 2010 VA examiner that are outlined above, the Board points out that despite the Veteran's alleged history of treatment for right leg and right foot arthritis since 1996, there is no medical record of complaint of any right leg pain until the July 2001 disability evaluation report, which reflects the Veteran reported that he had a 10 year history low back pain that radiated into his legs (in other words, which pain the Veteran clearly attributed to his back, not his in-service explosion injuries).  The Board adds that the Veteran was shown to have full range of motion in his hips, knees, and ankles at that time.  Moreover, as noted above, around 2002, the Veteran apparently reported to SSA in seeking disability compensation that he experienced leg pain as a result of a 1977 accident, not any in-service injury.  The first record of complaint of right leg pain in the VA treatment records is dated in April 2008, not 1996, and there is no record of complaint of any right foot pain in any treatment records in the claims file whatsoever (except the leg and foot cramps or night cramps, addressed above).  Also, while the Veteran alleges that he has been treated by Dr. D.S. for right leg and foot arthritis, as noted above, her December 2004 evaluation report reflects that the Veteran reported that when the cylinder blew up in service, it injured his right knee (for which service connection was separately denied in September 2006), back, and neck, not his right foot.  While right knee DJD was noted at that time, no subjective complaints or objective findings relating to the Veteran's right foot or ankle are noted in her entire report.  The Board further notes that while the Veteran alleged in his February 2006 notice of disagreement continuity of symptomatology in his right leg and foot since service, he reported to the December 2010 VA examiner that he did not experience any symptoms until 1995.  Similarly, when asked by his representative at the DRO hearing whether he had experienced any symptoms since service, he responded that he could not remember, but that he received treatment eight to 10 years ago.  See Transcript at 4-5.  Given the various inconsistencies in his statements and in the record as a whole, the Board concludes that the Veteran is not a reliable historian, and that his own reports as to his history of symptomatology and treatment are not credible.

Furthermore, absent credible evidence of a continuity of symptomatology between his current complaints and his in-service injury, the Veteran is not otherwise competent to opine that his current right leg and right foot conditions are otherwise etiologically related to the in-service explosion injury.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a) (2011).

In reaching these conclusions, the Board did consider that the October 2006 bone scan includes a finding "suggestive of" degenerative changes in several joints, including the Veteran's mid-feet.  The Board finds, however, that the results of the December 2010 VA examination, which includes x-rays and the results of physical examination of the Veteran, are ultimately more probative as to whether the Veteran has arthritis in his right foot.  As noted, the report of that examination only reflected findings of calcaneal spurs and plantar fasciitis.  Given the more contemporaneous and thorough nature of this examination, and the fact that the October 2006 bone scan merely noted findings suggestive of arthritis, the Board concludes that the greater weight of evidence is against finding that the Veteran has arthritis in his foot.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for a right leg or right foot condition, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a right foot condition is denied.

Entitlement to service connection for a right leg condition is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


